DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  In claim 16, line 1, the recitation of “A RDL structure” should be changed to “A redistribution layer (RDL) structure”, for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original specification does not disclose an additional redistribution layer disposed below the first redistribution layer and comprising an additional ground plate, where a capacitance between the signal trace and the additional ground plate is less than a capacitance between the signal trace and the third ground plate, as recited in claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al. (US 2017/0005054).
Regarding claim 1, Chiu et al. discloses, as shown in Figures, a package structure comprising:
	a die (200,202); and
	a redistribution layer (RDL) structure (400-700), electrically connected to the die, the RDL structure comprises:
		a first redistribution layer (406), comprising a first ground plate (406b) [0034];
		a second redistribution layer (500), comprising a second ground plate (504) and a signal trace (508), wherein the signal trace is laterally spaced from the second ground plate [0044], [0089]; and
		a third redistribution layer (700), comprising a third ground plate (702) [0042], wherein the third redistribution layer and the first redistribution layer are disposed on opposite sides of the second redistribution layer,
	wherein the signal trace is staggered with at least one of the first ground plate and the third ground plate in a direction perpendicular to a top surface of the signal trace.

Regarding claim 2, Chiu et al. discloses the signal trace is disposed within an opening (512) of the second ground plate, the opening is defined by opposite inner sidewalls of the second ground plate and filled by the signal trace (508) and a polymer layer (506) [0049]-[0050].

Regarding claim 8, Chiu et al. discloses an overlapping area between the signal trace and the first ground plate is different from an overlapping area between the signal trace and the third ground plate [Figure 14].

Regarding claim 9, Chiu et al. discloses the package structure further comprising:
	a connector (402a/402b), disposed between the die and RDL structure to provide electrical connection between the die and the RDL structure; and
	an underfill layer (302), disposed between the die and the RDL structure and laterally surrounding the connector.


Claim(s) 10 and 16-17, in compliance with 35 U.S.C., 112, first paragraph, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyke et al. (US 2003/0051910).
Dyke et al. discloses, as shown in Figures, a redistribution layer (RDL) structure comprising:
	a first redistribution layer (34B/34D) comprising a first ground plate [0065]-[0067], [0080];
	a second redistribution layer (36A,36B,36C) disposed over the first redistribution layer and comprising a second ground plate (36A,36C) and a signal trace (36B) disposed in between and laterally spaced from the second ground plate;
	a third redistribution layer (38B/38D), disposed over the second redistribution layer and comprising a third ground plate; and
	an additional redistribution layer (32B/32C) disposed below the first redistribution layer and comprising an additional ground plate;
	wherein a capacitance between the signal trace and the additional ground plate is less than a capacitance between the signal trace and the third ground plate (a distance between the 36B and 32B/32C is greater than a distance between 36B and 38A/38B, therefore, the capacitance between 36B and 32B/32C is less than the capacitance between 36B and 38B/38B).

Regarding claim 16, Dyke et al. discloses, as shown in Figures 1A-1C, a redistribution layer (RDL) structure comprising:
	a first ground plate (16);
	a second ground plate (12), wherein the first ground plate is disposed on a first side of the second ground plate; and
	a signal trace (SV2), disposed in between the second ground plate;
	wherein the first ground plate (16) comprises a slot at a position overlapped with the signal trace in a direction perpendicular to a top surface of the signal trace, and there is free of conductive feature in the slot (see Figure 1B).

Regarding claim 17, Dyke et al. discloses the slot is defined by inner sidewalls of the first ground plate, and the inner sidewalls of the first ground plate is aligned with or laterally shifted from sidewalls of the signal trace.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 2017/0005054) in view of Dyke et al. (US 2003/0051910).
Regarding claim 3, Chiu et al. discloses the claimed invention including the package structure as explained in the above rejection.  Chiu et al. does not disclose the first ground plate comprises a first trace slot at a position overlapped with the signal trace in the direction perpendicular to the top surface of the signal trace, and there is free of conductive feature within the first trace slot.  However, Dyke et al. discloses a package structure comprising a first ground plate (16) comprises a first trace slot at a position overlapped with a signal trace (SV2) in the direction perpendicular to the top surface of the signal trace, and there is free of conductive feature within the first trace slot.  Note Figures 1A-1C of Dyke et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the first ground plate of Chiu et al. a first trace slot at a position overlapped with the signal trace in the direction perpendicular to the top surface of the signal trace, and there is free of conductive feature within the first trace slot, such as taught by Dyke et al. in order to further improve the electrical and mechanical characteristics and electrical performance of the package structure.

Regarding claim 4, Chiu et al. and Dyke et al. disclose a width of the first trace slot is larger than or less than a width of the signal trace (see Figures 5A-6D of Chiu et al.)

Regarding claim 5, Chiu et al. and Dyke et al. disclose the first trace slot comprises a continuous trench extending in a direction substantially the same as an extending direction of the signal trace (see Figures 5A-6D of Chiu et al.)

Regarding claim 6, Chiu et al. and Dyke et al. disclose the first trace slot comprises discrete openings arranged in a direction substantially the same as an extending direction of the signal trace (see Figures 12A-12C of Chiu et al.)

Claim(s) 11-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyke et al. (US 2003/0051910) in view of Chiu et al. (US 2017/0005054).
Regarding claim 11, Dyke et al. discloses the RDL structure further comprising:
	a first dielectric layer (33), disposed on the additional redistribution layer (32A/32B);
	a second dielectric layer (35) disposed on the first dielectric layer and covering the first redistribution layer (34B/34D); and
	a third dielectric layer (37), disposed on the second dielectric layer and covering the second redistribution layer (36A,36B,36C),
	wherein a portion of the second dielectric layer directly below the signal trace (36B) is in contact with the first dielectric layer.
Dyke et al. does not disclose the first dielectric layer, the second dielectric layer, and the third dielectric layer comprising polymer.  However, Chiu et al. discloses a RDL structure having a first dielectric layer (412), a second dielectric layer (502), and a third dielectric layer (706) comprising polymer.  Note Figures and [0040],[0050],[0069] of Chiu et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the first dielectric layer, the second dielectric layer, and the third dielectric layer of Dyke et al. comprising polymer, such as taught by Chiu et al. in order to further improve/reduce coupling capacitance.

Regarding claim 12, Dyke et al. and Chiu et al. disclose an orthographic projection of the signal trace on a top surface of the first polymer layer is spaced apart from or partially overlapped with an orthographic projection of the second ground plate on the top surface of the second polymer layer [Figures].

Regarding claim 13, Dyke et al. discloses the first ground plate comprises a trace slot directly below the signal trace and filled by a dielectric material.  Dyke et al. does not disclose the dielectric material comprising polymer.  However, Chiu et al. discloses a RDL structure having a dielectric material (412,502,706) comprising polymer.  Note Figures and [0040],[0050],[0069] of Chiu et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the dielectric material of Dyke et al. comprising polymer, such as taught by Chiu et al. in order to further improve/reduce coupling capacitance.

Regarding claim 14, Dyke et al. and Chiu et al. disclose the trace slot is defined by a first inner sidewall and a second inner sidewall of the first ground plate that are opposite to each other, and the polymer material continuously extends from the first inner sidewall to the second inner sidewall of the first ground plate [Figures].

Regarding claim 15, Dyke et al. discloses a thickness of a continuous dielectric material between the signal trace and the additional ground plate is larger than a thickness of a continuous dielectric material between the signal trace and the third ground plate.  Dyke et al. does not disclose the continuous dielectric materials comprising polymer.  However, Chiu et al. discloses a RDL structure having a dielectric materials (412,502,706) comprising polymer.  Note Figures and [0040],[0050],[0069] of Chiu et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the dielectric materials of Dyke et al. comprising polymer, such as taught by Chiu et al. in order to further improve/reduce coupling capacitance.

Regarding claim 18, Dyke et al. discloses the RDL structure further comprising a dielectric layer disposed to cover the first ground plate, wherein an overlapping area between the signal trace and the first ground plate is less than an orthographic projection area of the signal trace on a bottom surface of the dielectric layer.  Dyke et al. does not disclose the dielectric layer comprising polymer.  However, Chiu et al. discloses a RDL structure having a dielectric layer (412,502,706) comprising polymer.  Note Figures and [0040],[0050],[0069] of Chiu et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the dielectric layer of Dyke et al. comprising polymer, such as taught by Chiu et al. in order to further improve/reduce coupling capacitance.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyke et al. (US 2003/0051910).
Regarding claim 19, Dyke et al. discloses the claimed invention including the RDL structure as explained in the above rejection.  Dyke et al. does not disclose the RDL structure further comprising a third ground plate, disposed on a second side of the second ground plate opposite to the first side.  However, Dyke et al. discloses, as shown in Figures 2A-2C, the RDL structure further comprising a third ground plate (32B/32C), disposed on a second side of the second ground plate (34B/34D) opposite to the first side that a first ground plate (36A/36C) is formed.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the RDL structure of Dyke et al. further comprising a third ground plate, disposed on a second side of the second ground plate opposite to the first side, such as taught by Figures 2A-2C of Dyke et al. in order to further improve the electrical and mechanical characteristics and electrical performance of the device.

Regarding claim 20, Dyke et al. discloses an overlapping area between the signal trace (36B) and the first ground plate (38B/38D) is less than an overlapping area between the signal trace (36B) and the third ground plate (32B/32C) [Figures 2A-2C].

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Applicant' s claim 7 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed package structure having the third ground pate comprises a second trace slot at a position overlapped with the signal trace in the direction perpendicular to the top surface of the signal trace, and there is free of conductive feature within the second trace slot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897